DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 June 2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,243,447 B1 Swartz et al. in view of US 2015/0060552 A1 Rambler et al. and in further view of US 2013/0293596 A1 Atkins.

Regarding claim 1, Swartz teaches a signal retransmission device for converting an environmental signal at a checkout terminal to a transmission signal (Swartz Col. 3, Lns. 18-21, This invention relates to a new self-checkout system for a retail shopping environment. The system is comprised of a plurality of portable communications terminals, a store's host computer, and a plurality of store checkout stations), comprising: a sensor apparatus detecting the environmental signal present around the checkout terminal during a transaction associated with a checkout at the checkout terminal (Swartz Col. 6, Lns. 12-18, The cellular portable communications terminal 1 is designed to ease the aiming at a bar code symbol 10, when the user is attempting to scan the bar code. When scanning is activated by the add button 9, the delete button 11, the check button 2, or the voice commands, a laser beam 14 exits the terminal through a light transmitting window 13 and is reflected off of the bar code 10. The reflected light 15 is detected and processed by the circuitry inside the terminal; claim 1), the sensor apparatus operatively in communication with a controller, wherein the sensor apparatus registers a change in voltage upon detection of the environmental signal,  wherein the environmental signal is generated by the checkout terminal when an item is detected by the scanner during the transaction; (Swartz Col. 5, Lns. 29-36, A touch screen 4, a speaker 16 and a microphone 17, provide visual, tactile and audio operator feedback. The microphone 17 converts acoustical voice signals into electrical signals. It is used heavily during the phone operation, but may also be utilized by a user to send voice commands to the device during scan mode operation. Speaker 16 converts electrical signals into acoustical signals that are sent to an operator; Col. 12, Lns. 8-12, When the cellular phone is in the scan operating mode, the phone's visual and audible user interface enables the communication with the scanning module. The device, 205, provides full compatibility with other battery packs which do not have the built in bar code
scanning module; Claim 1; the barcode scans, and voice commands from the environment may be used); a transmission device, operatively in communication with the controller, wherein the transmission device generates the transmission signal as a response to the environmental signal detected by the sensor apparatus (Swartz Col. 6, Lns. 12-18, The cellular portable communications terminal 1 is designed to ease the aiming at a bar code symbol 10, when the user is attempting to scan the bar code. When scanning is activated by the add button 9, the delete button 11, the check button 2, or the voice commands, a laser beam 14 exits the terminal through a light transmitting window 13 and is reflected off of the bar code 10. The reflected light 15 is detected and processed by the circuitry inside the terminal; claim 1); and the controller analyzing the change in voltage to the detected environmental signal based on a predetermined voltage change associated with a predetermined transmission signal to determine the transmission signal and to validate the detected environmental signal, (Swartz Col. 5, Lns. 40-65, the system contains a check button, which would allow for validation of the signals; Col. 6, Lns. 60-63, The controller/signal processor 58 acts as a central node of interface between every functional block. It processes signals from both, the telephone module 53 and the scan module 56; claim 1), a plurality of the predetermined change to transmission associations being stored at a storage unit (Swartz Col. 8, Lns. 21-27, These bar codes may represent coupons for the items in the shopping lists, or the items themselves. Scanned bar coded information may be linked to any item list inside the device's memory. A user initiates the start 121 phase of the operation by pressing the scan key described in FIG. 1, and selecting the personal scan button on the devices touch screen).
Swartz fails to explicitly disclose wherein the transmission signal adapted to be captured in multiple images by a camera during the checkout; wherein a scanner status that was originally communicated by the scanner through the environment signal is extracted from the multiple images and correlated with the item, the transaction, and the checkout; wherein the controller is adapted to monitor the transmission device from the transmission signal based on an estimated light level and black level detected in the multiple images and automatically calibrate the transmission device when the light level and the black level are outside the estimated light level and black level. 
Rambler is in the field of POS scanners (Rambler Abstract, an optical code scanner is presented that includes an improved user interface and an improved external computer interface) and teaches wherein the transmission signal adapted to be captured in multiple images by a camera during the checkout (Rambler Para. [0035] It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245); wherein a scanner status that was originally communicated by the scanner through the environment signal is extracted from the multiple images and correlated with the item, the transaction, and the checkout (Rambler Para. [0029] images are captured, decoded and read; the optical scanning may be confirmed with audio or visual representation; Para. [0039] LED and audio emit signal when items are scanned). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Swartz with the camera of Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler Para. [0035] An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).
Atkins is in the field of monitoring LEDs (Atkins Abstract, capturing images, preserving the visual) and teaches wherein the controller is adapted to monitor the transmission device from the transmission signal based on an estimated light level and black level detected in the multiple images and automatically calibrate the transmission device when the light level and the black level are outside the estimated light level and black level (Atkins Para. [0203] ensuring LED output is done by measuring the light output using an optical sensor. When a change in measured light is detected, and it differs from desired level of light output, the light may then be re-calibrated). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of Swartz with the light calibration of Atkins. Calibration of electronic elements are known and frequently used throughout system checks, and to provide lighting indicators that are instantaneous, small, and include a dynamic range of magnitudes to fit within any POS terminal, are functioning properly would be part of everyday system checks (Atkins Para. [0060] LEDs are tiny, and may be dynamically program for a variety of lighting magnitudes).

Regarding claim 2, modified Swartz teaches the signal retransmission device of claim 1, wherein the controller actuates the transmission device (Swartz Col. 8, Lns. 24-30, A user initiates the start 121 phase of the operation by pressing the scan key described in FIG. 1, and selecting the personal scan button on the devices touch screen. After entering personal scan mode, the user either creates a new file inside the device's memory, or retrieves for modification an existing memory file. This decision is represented by the condition test 122). 

Regarding claim 3, modified Swartz teaches the signal retransmission device of claim 1, wherein the sensor apparatus is selected from the group consisting of an audio sensor, a light sensor, and a motion sensor (Swartz Col. 12, Lns. 8-12, When the cellular phone is in the scan operating mode, the phone's visual and audible user interface enables the communication with the scanning module. The device, 205, provides full compatibility with other battery packs which do not have the built in bar code
scanning module; Claim 1).
 
Regarding claim 4, modified Swartz teaches the signal transmission device of claim 1, wherein the sensor apparatus is an audio sensor and the environmental signal is an audible tone (Swartz Col. 12, Lns. 8-12, When the cellular phone is in the scan operating mode, the phone's visual and audible user interface enables the communication with the scanning module. The device, 205, provides full compatibility with other battery packs which do not have the built in bar code scanning module; Claim 1).

Regarding claim 5, modified Swartz teaches the signal transmission device of claim 1, wherein the sensor apparatus is an optical sensor and the environmental signal is a change in optical state (Swartz Col. 12, Lns. 8-12, When the cellular phone is in the scan operating mode, the phone's visual and audible user interface enables the communication with the scanning module. The device, 205, provides full compatibility with other battery packs which do not have the built in bar code
scanning module).

Regarding claim 6, modified Swartz teaches the signal transmission device of claim 1. Swartz fails to explicitly disclose wherein the transmission device is a light toggle array. Rambler teaches wherein the transmission device is a light toggle array (Rambler Para. [0030] In some embodiments, the scanner 130 includes a plurality of indicator lights 270 that provide different scanner status indications. The indicator lights 270 emit different colors and are used to indicate certain status information that may suitably include power on, ready to scan, error conditions and the like. The scanner 130 further includes a speaker 275 that is used to communicate audio information to an operator; Para. [0034] In this embodiment, a segmented light pipe has 10 independent segments and the top light pipe 305 is a segmented light pipe. In other embodiments, all of the light pipes 305, 315, 325, 335 are segmented light pipes. In still other embodiments, two light pipes are segmented; the different segments can toggle). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Swartz with the light toggle array of Rambler. The motivation for doing so would be to have an external indicator to notify the operator of correct scanning, which would optimize the method of scanning (Rambler Para. [0002] The internal process of reading an optical code is also complicated and hidden from the operator. To reduce costs to a retailer and the time required to process a purchase transaction, it is advantageous for operators of POS terminals to have an easy to use interface on the optical code scanner that guides and instructs the operator on the optimum method to scan items).

Regarding claim 7, modified Swartz teaches the signal transmission device of claim 6. Swartz fails to explicitly disclose wherein the light toggle array comprises two light arrays, each having at least one light emitting diode (LED), each of the two light arrays being activated alternatively. Rambler teaches wherein the light toggle array comprises two light arrays, each having at least one light emitting diode (LED), each of the two light arrays being activated alternatively (Rambler Para. [0039] The LED and audio controller 450 transmits signals to the speaker 275 causing the speaker 275 to produce audible sounds. In this embodiment, the sounds are associated with different functions of the scanner 130 and are used to communicate information to the operator. The LED and audio controller 450 also control the status lights 270 and causes them to turn on or off and to illuminate a desired color of light. The position and color of emitted light is associated with different status information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Swartz with the LED lights of Rambler. The motivation for doing so would be to have a long lasting external indicator to notify the operator of correct scanning, which would optimize the method of scanning (Rambler Para. [0002] The internal process of reading an optical code is also complicated and hidden from the operator. To reduce costs to a retailer and the time required to process a purchase transaction, it is advantageous for operators of POS terminals to have an easy to use interface on the optical code scanner that guides and instructs the operator on the optimum method to scan items).

Regarding claim 8, modified Swartz teaches the signal transmission device of claim 6. Swartz fails to explicitly disclose wherein the light toggle array operates in infrared spectrum. Rambler teaches wherein the light toggle array operates in infrared spectrum (Rambler Para. [0030] In some embodiments, the scanner 130 includes a plurality of indicator lights 270 that provide different scanner status indications. The indicator lights 270 emit different colors and are used to indicate certain status information that may suitably include power on, ready to scan, error conditions and the like. The scanner 130 further includes a speaker 275 that is used to communicate audio information to an operator; Para. [0034] In this embodiment, a segmented light pipe has 10 independent segments and the top light pipe 305 is a segmented light pipe. In other embodiments, all of the light pipes 305, 315, 325, 335 are segmented light pipes. In still other embodiments, two light pipes are segmented; the different segments can toggle and be bought in any spectrum, a light spectrum does not make the invention patentably distinct). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Swartz with the light toggle array of Rambler. The motivation for doing so would be to have an external indicator to notify the operator of correct scanning, which would optimize the method of scanning (Rambler Para. [0002] The internal process of reading an optical code is also complicated and hidden from the operator. To reduce costs to a retailer and the time required to process a purchase transaction, it is advantageous for operators of POS terminals to have an easy to use interface on the optical code scanner that guides and instructs the operator on the optimum method to scan items).

Regarding claim 9, modified Swartz teaches the signal transmission device of claim 1, wherein intensity of the transmission signal is controlled by the controller based on the detected environmental signal (Swartz Col. 6, Lns. 43-50, The detected reflected light (FIG. 1, reference numeral 15) produces an electrical signal proportional to the light intensity. The scan module 56 processes the electrical signal to produce a digital signal, where the width of the pulses and spacings between the pulses correspond to the width of the bars and spacings between the bars in the actual bar code. Bar code scanning in this fashion is well known in the art).

Regarding claim 10, modified Swartz teaches the signal transmission device of claim 9, wherein the intensity of the transmission signal reflects intensity of the environmental signal (Swartz Col. 6, Lns. 43-50, The detected reflected light (FIG. 1, reference numeral 15) produces an electrical signal proportional to the light intensity. The scan module 56 processes the electrical signal to produce a digital signal, where the width of the pulses and spacings between the pulses correspond to the width of the bars and spacings between the bars in the actual bar code. Bar code scanning in this fashion is well known in the art).

Regarding claim 11, modified Swartz teaches the signal transmission device of claim 1, wherein the transmission device is actuated for a predetermined duration of time (Swartz Col. 12, Lns. 32-39, The user's transaction file remains in the temporary memory until the user re-starts the self-checkout transaction or until a predetermined time period has elapses. If the predetermined time duration has elapsed, the user's suspend mode is terminated and the user's transaction file, together with the corresponding “suspend transaction record, is deleted from the computer memory).

Regarding claim 12, modified Swartz teaches the signal transmission device of claim 1, wherein the transmission signal indicates a transaction status of the item being transacted at the checkout terminal for the transaction (Swartz Col. 5, Lns. 40-43, The touch Screen 4 displays information and system status, and allows the user to select different system options. Depending on the operating mode, the touch screen displays different software menus 18).

Regarding claim 14, Swartz teaches a system for verifying a transaction at a checkout terminal by converting an audible environmental signal to a transmission signal (Swartz Col. 3, Lns. 18-21, This invention relates to a new self-checkout system for a retail shopping environment. The system is comprised of a plurality of portable communications terminals, a store's host computer, and a plurality of store checkout stations), the checkout terminal in communication with a processor and a memory (Swartz Col. 6, Lns. 33-37, Once the portable communications terminal has been powered up and depending upon the mode of operation, either a scan module 56 or a telephone module 53 interface with all the other system components through a controller/signal processor 58; Col. 8, Lns. 21-27, These bar codes may represent coupons for the items in the shopping lists, or the items themselves. Scanned bar coded information may be linked to any item list inside the device's memory. A user initiates the start 121 phase of the operation by pressing the scan key described in FIG. 1, and selecting the personal scan button on the devices touch screen), comprising: an audio sensor detecting the audible environmental signal generated during the transaction of an item at the checkout terminal as the audible environmental signal is generated by the checkout terminal when the item is scanned by a barcode scanner of the checkout terminal (Swartz Col. 6, Lns. 36-43, The scan module 56 contains all the components required for scanning the bar codes and processing the received signals. It may be triggered by the add button, the delete button, or the voice commands into the microphone, as described in FIG. 1. The scan module 56 generates a scanning laser beam and detects the returning light reflected off of the bar code being scanned), the audio sensor operatively in communication with the processor, wherein the audible environment signal representing a scanner status associated with the barcode scanner when the item is detected by the barcode scanner during the transaction; (Swartz Col. 5, Lns. 29-36, A touch screen 4, a speaker 16 and a microphone 17, provide visual, tactile and audio operator feedback. The microphone 17 converts acoustical voice signals into electrical signals. It is used heavily during the phone operation, but may also be utilized by a user to send voice commands to the device during scan mode operation. Speaker 16 converts electrical signals into acoustical signals that are sent to an operator; Col. 12, Lns. 8-12, When the cellular phone is in the scan operating mode, the phone's visual and audible user interface enables the communication with the scanning module. The device, 205, provides full compatibility with other battery packs which do not have the built in bar code scanning module; Claim 1; the barcode scans, and voice commands from the environment may be used); a transmission device, operatively in communication with the processor, wherein the transmission device generates the transmission signal as a response to the audible environmental signal detected by the audio sensor (Swartz Col. 6, Lns. 12-18, The cellular portable communications terminal 1 is designed to ease the aiming at a bar code symbol 10, when the user is attempting to scan the bar code. When scanning is activated by the add button 9, the delete button 11, the check button 2, or the voice commands, a laser beam 14 exits the terminal through a light transmitting window 13 and is reflected off of the bar code 10. The reflected light 15 is detected and processed by the circuitry inside the terminal; claim 1).
Swartz fails to explicitly disclose a camera device, operatively in communication with a computing device, positioned to record the transmission signal in multiple images during the transaction, wherein the computing device verifies the transaction based on the recorded transmission signal, extracts the scanner status as the audible environmental signal from the recorded transmission signal depicted in the multiple images, and correlates the recorded transmission signal with the item and the transaction; wherein the transmission device is monitored from the transmission signal based on an estimated light level and black level detected in the multiple images and the transmission device is automatically calibrate when the light level and the black level are outside the estimated light level and black level. 
Rambler teaches a camera device (Rambler Para. [0035] It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245), operatively in communication with a computing device, positioned to record the transmission signal, wherein the computing device verifies the transaction based on the recorded transmission signal in multiple images during the transaction (Rambler Para. [0035] the camera monitor and confirms the transactions happening in the POS terminal space with multiple images), extracts the scanner status as the audible environmental signal from the recorded transmission signal depicted in the multiple images, and correlates the recorded transmission signal with the item and the transaction (Rambler Para. [0029] images are captured, decoded and read; the optical scanning may be confirmed with audio or visual representation). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the camera of Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler Para. [0035] An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).
Atkins teaches wherein the transmission device is monitored from the transmission signal based on an estimated light level and black level detected in the multiple images and the transmission device is automatically calibrate when the light level and the black level are outside the estimated light level and black level (Atkins Para. [0203] ensuring LED output is done by measuring the light output using an optical sensor. When a change in measured light is detected, and it differs from desired level of light output, the light may then be re-calibrated). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of Swartz with the light calibration of Atkins. Calibration of electronic elements are known and frequently used throughout system checks, and to provide lighting indicators that are instantaneous, small, and include a dynamic range of magnitudes to fit within any POS terminal, are functioning properly would be part of everyday system checks (Atkins Para. [0060] LEDs are tiny, and may be dynamically program for a variety of lighting magnitudes).

Regarding claim 15, modified Swartz teaches the system of claim 14. Swartz fails to explicitly disclose wherein the transmission device is a light toggle array and the transmission signal is a light signal. Rambler teaches wherein the transmission device is a light toggle array and the transmission signal is a light signal (Rambler Para. [0030] In some embodiments, the scanner 130 includes a plurality of indicator lights 270 that provide different scanner status indications. The indicator lights 270 emit different colors and are used to indicate certain status information that may suitably include power on, ready to scan, error conditions and the like. The scanner 130 further includes a speaker 275 that is used to communicate audio information to an operator; Para. [0034] In this embodiment, a segmented light pipe has 10 independent segments and the top light pipe 305 is a segmented light pipe. In other embodiments, all of the light pipes 305, 315, 325, 335 are segmented light pipes. In still other embodiments, two light pipes are segmented; the different segments can toggle). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the light toggle array of Rambler. The motivation for doing so would be to have an external indicator to notify the operator of correct scanning, which would optimize the method of scanning (Rambler Para. [0002] The internal process of reading an optical code is also complicated and hidden from the operator. To reduce costs to a retailer and the time required to process a purchase transaction, it is advantageous for operators of POS terminals to have an easy to use interface on the optical code scanner that guides and instructs the operator on the optimum method to scan items).

Regarding claim 16, modified Swartz teaches the system of claim 15. Swartz fails to explicitly disclose further comprising a visual differentiator device configured to extract a signal from the recorded light signal. Rambler teaches further comprising a visual differentiator device configured to extract a signal from the recorded light signal (Rambler Para. [0035] It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245; the camera is able to determine correct/incorrect POS terminal actions). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the ability to differentiate as taught by Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler Para. [0035] An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).

Regarding claim 17, modified Swartz teaches the system of claim 16, wherein the extracted signal is correlated to a transaction data identified by the barcode scanner (Swartz Col. 6, Lns. 60-63, The controller/signal processor 58 acts as a central node of interface between every functional block. It processes signals from both, the telephone module 53 and the scan module 56; claim 1, comparing two different object readers to each other). 

Regarding claim 18, modified Swartz teaches the system of claim 16. Swartz fails to explicitly disclose wherein the visual differentiator device is configured to: keep track of changes in state of the recorded light signal; and detect the changes in state of the recorded light signal. Rambler teaches wherein the visual differentiator device is configured to: keep track of changes in state of the recorded light signal; and detect the changes in state of the recorded light signal (Rambler Para. [0035] It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245; the camera is able to determine correct/incorrect POS terminal actions). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the ability to differentiate as taught by Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler Para. [0035] An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).

Regarding claim 19, modified Swartz teaches the system of claim 16 Swartz fails to explicitly disclose wherein the visual differentiator device is configured to: receive at least one image from the video camera; extract at least one bounding area in the image including the light toggle array within the camera device's field of view; and detect activation of the light toggle array from pixels of the bounding area. Rambler teaches wherein the visual differentiator device is configured to: receive at least one image from the video camera; extract at least one bounding area in the image including the light toggle array within the camera device's field of view; and detect activation of the light toggle array from pixels of the bounding area (Rambler Para. [0035] It can also be used by external security cameras (not shown) to identify the outline of the weigh plate 245. These security cameras are typically placed over the POS terminal 105 so they look down on the scanner 130. The security cameras can determine when an item is hanging over an edge of the weigh plate 245 because the item will block a portion of the light that is outlining the weigh plate 245; the camera is able to determine correct/incorrect POS terminal actions based on the defined area the camera watches, and can determine movements/light activation of the indicators present in the terminal area). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the ability to differentiate as taught by Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler Para. [0035] An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).

Regarding claim 20, modified Swartz teaches the system of claim 14, wherein the computing device verifies the transaction by comparing the transmission signal against a predetermined threshold value stored by a storage unit, the storage unit operatively in communication with the computing device (Rambler Para. [0035] the camera monitors and confirms the transactions happening in the POS terminal space). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Swartz with the camera of Rambler. The motivation for doing so would be to monitor the POS terminal and prevent fraud from occurring during self-checkout (Rambler Para. [0035] An item not completely on the weigh plate 245 can be mis-weighed which causes the POS terminal 105 to calculate a lower price for the item; the camera monitors the weigh scale, and would inevitably monitor the indicator lights within the terminal space).
.







Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,243,447 B1 Swartz et al. in view of US 2015/0060552 A1 Rambler et al., US 2013/0293596 A1 Atkins and further in view of WO 2005/104050 A1 Mazzilli.

Regarding claim 13, modified Swartz teaches the signal transmission device of claim 1. Swartz fails to explicitly disclose wherein the transmission device is a light toggle array including a parity bit. Mazzilli is in the field of a self-scanning terminal (Mazzilli Abstract, A self-scanning shopping system including a portable scanning means (12) to be carried around a store by a customer for scanning the barcodes on products in the store) and teaches wherein the transmission device is a light toggle array including a parity bit (Mazzilli Pg. 5, Lns. 4-8, If the barcode scanner is using a serial connection, it will be necessary to configure the interface means 16 to use the same data transfer characteristics (Baud, parity, Data bits, stop bits, handshaking protocol) and the same barcode format. For PS/2 connection, only the barcode format need be set). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Swartz with the parity of Mazzilli. The motivation for doing so would be to properly integrate the system with terminal systems that already exist (Mazzilli Pg. 5, Lns. 1-4, As the system of the present is designed to be integrated with existing systems, it is necessary to have the interface means 16 properly configured to provide barcode data to the point of sale system in a format which the point of sale system 20 is currently receiving).

Response to Arguments

Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. Applicant argues that the amended limitation, of calibrating a transmission device, is not found within the prior art references, and therefore leads to an allowance. Examiner notes that Swartz and Rambler do no teach a calibration of transmission devices, but also notes that the calibrations of electronic elements are standard practice within any field using electronics. The inventive concept of the applications, discussed throughout the specifications, and shown within the claim limitations, are directed to preventing fraud  by sending signals to the POS system after an environmental indication. The primary reference of Swartz discusses in detail how an ambient sound will initiate sensing, and send confirmation to a POS device to halt fraud. Secondary reference Rambler is used to showcase a third elements to monitor the re-transmission signal, and to provide an additional level of security. Both monitoring a checkout area with a camera, and sending signals to confirm a transaction to the user, and employees, are widely used throughout retail environments, and therefore, using both system at the same time would have been an obvious combination to increase security.  Details to how a transaction is monitored at a checkout terminal using a transmission device, in addition to details about calibrating the transmission device, may be covered in detail separately, but in order for a checkout terminal verification to be properly functioning, the transmission terminal must also be in working function, making its calibration integral to the operation of the verification process. Examiner has found reference US 2013/0293596 A1 Atkins, which clearly teaches the calibrations of LEDs using optical sensors. The calibration of light signals is an action done to make sure computer elements are functioning properly, and it does not impact the inventive concept of sensing ambient noise and sending signals to prevent fraud. Calibration as a limitation, to overcome the previously presented art, does not show an obvious improvement to the prior art, as calibrating electronics is used to monitor functioning of computers.
Claim 13, which includes reference to Mazzilli is not used to teach the calibration limitation, and the claim it depends from is not allowed, and therefore, the rejection is maintained. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0059589 A1 Goncalves et al. teaches a POS terminal with multiple cameras to monitor for fraud. US 2016/0283565 A1 Taylor teaches monitoring the status of a checkout station (Abstract). US 2018/0096567 A1 Farrow et al. teaches monitoring a self-checkout terminal for fraud (Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687